      Case 2:18-cv-00082-Z-BR Document 57 Filed 10/09/19                    Page 1 of 8 PageID 813



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

     DARRELL KIMBROUGH, MSN, FNP-C,                         §
     MARY BENARD, MSN, FNP-C and                            §
     TINA SPOHN-LEDFORD, MSN, FNP-C,                        §
                                                            §
             Plaintiffs,                                    §
                                                            §
     vs.                                                    §         CIVIL NO. 2:18-CV-00082-D
                                                            §
     NAEEM KAHN, M.D. and                                   §
     AMARILLO URGENT CARE, LLC,                             §
                                                            §
             Defendants.                                    §

                      PLAINTIFFS’ RULE 26(A)(3) PRETRIAL DISCLOSURES

           Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure and the Court’s Scheduling

Order entered September 24, 2018 (Dkt. 17), Plaintiffs Darrell Kimbrough, Mary Benard, and Tina

Spohn-Ledford hereby make the following disclosures:

I.         RULE 26(A)(3)(A)(i): IDENTIFICATION OF WITNESSES

           A. Witnesses Plaintiffs Expect to Present

              Plaintiffs expect to call the following witnesses at trial:

                  1. Darrell Kimbrough

                  2. Mary Benard

                  3. Tina Spohn-Ledford

                  4. Naeem Khan, MD

                  5. Criselda Rico

           B. Witnesses Plaintiffs May Call if the Need Arises

              Plaintiffs may call the following witnesses at trial:

                  1. Vicki Ellington

PLAINTIFFS’ RULE 26(A)(3) PRE-TRIAL DISCLOSURES – Page 1
      Case 2:18-cv-00082-Z-BR Document 57 Filed 10/09/19                Page 2 of 8 PageID 814


                2. Melissa Chavez

                3. Christy Kimbrough

                4. Bryan Owens, Defendants’ former counsel

                5. Jeremi Young, Defendants’ former counsel

                6. Shawn Twing, attorney fees

                7. Any and all witnesses identified by Defendants.

                8. Any and all witnesses called by Defendants.

                9. Any impeachment and rebuttal witnesses as necessary.

                10. Any custodian of records necessary to authenticate documents.

II.      RULE 26(A)(3)(A)(ii): DEPOSITION DESIGNATIONS

         Plaintiffs do not anticipate calling any witness at trial via deposition; however, if Criselda
         (Cris) Rico is unavailable to appear and testify at trial, the following are Plaintiffs’
         designations from Ms. Rico’s deposition:

         1.     Oral Deposition of Criselda Rico:

                Page 1:7-8

                Page 8:13-25

                Page 10:1-25

                Page 11:1-13:11

                Page 13:19-15:16

                Page 16:5-15

                Page 171:1-17

                Page 18:1-25

                Page 19:2-6

                Page 19:22-23:21


PLAINTIFFS’ RULE 26(A)(3) PRE-TRIAL DISCLOSURES – Page 2
   Case 2:18-cv-00082-Z-BR Document 57 Filed 10/09/19                       Page 3 of 8 PageID 815


                Page 25:11-25

                Page 27:12-32:2

                Page 32:6-25

                Page 36:14-16

                Page 37:21-39:25

                Page 42:9-45:6

                Page 45:8-47:9

                Page 48:14-50:4

                Page 59:13-61:9

                Page 62:11-25

                Page 63:9-66:11

        Plaintiffs reserve the right to further designate depositions if a witness listed becomes
        unavailable.

III.    RULE 26(A)(3)(A)(iii): IDENTIFICATION OF EXHIBITS

        Plaintiffs expect to offer or utilize the exhibits and/or documents identified in the
        accompanying Exhibit 1.


Dated: October 9, 2019                                     Respectfully submitted,

                                                           MULLIN HOARD & BROWN, LLP
                                                           Shawn D. Twing
                                                           Texas SBN: 00798008
                                                           Oklahoma SBN: 015865
                                                           Arkansas SBN: 93089
                                                           stwing@mhba.com
                                                           500 S. Taylor, Suite 800
                                                           P.O. Box 31656
                                                           Amarillo, Texas 79120-1656
                                                           (806) 372-5050
                                                           (806) 372-5086 – facsimile



PLAINTIFFS’ RULE 26(A)(3) PRE-TRIAL DISCLOSURES – Page 3
   Case 2:18-cv-00082-Z-BR Document 57 Filed 10/09/19                       Page 4 of 8 PageID 816


                                                           Elizabeth A. Chermel
                                                           Texas SBN 24064027
                                                           bchermel@mhba.com
                                                           2515 McKinney Avenue, Suite 900
                                                           Dallas, Texas 75201
                                                           (214) 754-0040
                                                           (214)754-0043 – facsimile


                                                           /s/ Elizabeth A. Chermel
                                                           Elizabeth A. Chermel

                                                           Attorneys for Plaintiffs




                                    CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served on the following

counsel of record, via the court’s ECF electronic filing system on October 9, 2019:

                Casey S. Erick
                cerick@cowlesthompson.com
                COWLES & THOMPSON
                901 Main St, Suite 3900
                Dallas, TX 75202


                                                           /s/ Elizabeth A. Chermel




PLAINTIFFS’ RULE 26(A)(3) PRE-TRIAL DISCLOSURES – Page 4
Case 2:18‐cv‐00082            Case                          PLAINTIFFS'
                                     2:18-cv-00082-Z-BR Document   57 EXHIBIT LIST
                                                                        Filed 10/09/19                       Page 5 of 8 PageID 817
Kimbrough, et al v. Khan, et al

 Trial Exhibit   Doc Date                                Description                                  Beg Bates   Ending Bates Deposition Exhibit Cross Reference
       1                     Amarillo Urgent Care and Dr. Khan Employee Handbook                    D*000830      D*000842    Khan Ex 3; Rico Ex 2
       2                     October 2017 ‐ June 2018 calendars with providers scheduled            D*000205      D*000213
       3                     Calendars with providers scheduled (various months)                    P‐000001      P‐000014
                                                                                                                              Khan Ex 6; Kimbrough Ex 1 (DK‐
      4          9/29/2016 Darrell Kimbrough Employment Agreement                                   D*000235      D*000236    000002‐3)
      5          10/6/2016 Darrell Kimbrough 2016 W‐4                                               D*000494      D*000494
      6                    Darrell Kimbrough 2017 and 2018 W‐2                                      DK‐000019     DK‐000019
      7                    Darrell Kimbrough Payroll Register                                       D*00077       D*00077
      8                    Darrell Kimbrough Detailed Payroll History                               D*00078       D*000106    Khan Ex 11 (partial)
      9                    Darrell Kimbrough Pay Stubs                                              D*000108      D*000133    Khan Ex 11 (partial)
      10         11/5/2017 Darrell Kimbrough IP address log‐in listing for Darrell Kimbrough        D*000134      D*000135    Kimbrough Ex 2
                           Darrell Kimbrough IP address log‐in listing and working hours
      11         11/5/2017 summary                                                                  D*000134      D*000136     Khan Ex 17; Kimbrough Ex 2 (partial)
      12                   Darrell Kimbrough Home Charting Estimates                                DK‐000001     DK‐000001    Kimbrough Ex 7
      13         1/25/2018 Handwritten cover note re: Concentra Letter                              D*000216      D*000216
                           Authorization and Release of Information to Designated Contacts
      14         1/25/2018 from Darrell Kimbrough                                                   D*000217      D*000217     Khan Ex 19; Kimbrough Ex 6A
                           Sreenshot of text message exchange between Cris Rico/Khan Naeem
      15         1/29/2018 and Darrell Kimbrough                                                    D*000218      D*000219
                           E‐mail to C. Rico from Lauren Williams, PayPro Payroll Specialist, re:
      16         5/10/2018 Darrell Kimbrough and overtime owed                                      D*000222      D*000222     Khan Ex 7 (partial)
                           Email from Lauren Williams, Payroll Specialist with Propay, to Cris
      17         5/10/2018 Rico re: Darrell Kimbrough and calculating overtime owed                 D*000492      D*000492
                           Email from Lauren Williams, Payroll Specialist with Propay, to Cris
      18         5/10/2018 Rico re: Darrell Kimbrough and calculating overtime owed                 D*000510      D*000510

      19         3/8/2018  3/8/2018 Letter from M. Warner to Concentra re: Darrell Kimbrough        D*0896        D*0897       Khan Ex 20 (partial)
                           3/12/18 Letter from M.Warner to Concentra sending employment
                           agreement between Naeem Khan/Amarillo Urgent Care and Darrell
      20         3/12/2018 Kimbrough                                                                D*0898        D*0900       Khan Ex 20 (partial)
                           Screenshots of text messages between Darrell Kimbrough and Cris
      21                   Rico (1/29/2018‐4/18/2018)                                               DK‐000004     DK‐000015    Rico Ex 12
      22          1/5/2018 Concentra offer letter to Darrell Kimbrough                              DK‐000016     DK‐000018    Kimbrough Ex 6
      23          2/1/2017 Tina Spohn‐Ledford Employment Agreement (w/handwritten note)             D*000237      D*000238     Khan Ex 4; Rico Ex 3
                           Tina Spohn‐Ledford Employment Agreement (w/handwritten notes;
      24         2/1/2018 unexecuted)                                                               D*000651      D*000653
      25         12/8/2017 Tina Spohn‐Ledford Request Off Form                                      D*000820      D*000820




                                                                                  1 1
Case 2:18‐cv‐00082            Case                          PLAINTIFFS'
                                     2:18-cv-00082-Z-BR Document   57 EXHIBIT LIST
                                                                        Filed 10/09/19                       Page 6 of 8 PageID 818
Kimbrough, et al v. Khan, et al

 Trial Exhibit    Doc Date                               Description                                  Beg Bates    Ending Bates    Deposition Exhibit Cross Reference
       26        10/13/2016 Tina Spohn‐Ledford  2016 W‐4                                            D*000654      D*000654
       27                   Tina Spohn‐Ledford 2016 W‐2                                             TSL‐000083    TSL‐000083
       28                   Tina Spohn‐Ledford 2017 W‐2                                             TSL‐000084    TSL‐000084
       29                   Tina Spohn‐Ledford 2018 W‐2                                             TSL‐000085    TSL‐000085
       30                   Tina Spohn‐Ledford Payroll History                                      D*000138      D*000141        Khan Ex 9 (partial)
       31                   Tina Spohn‐Ledford Payroll Register                                     D*000142      D*000155        Khan Ex 9 (partial)
       32                   Tina Spohn‐Ledford Detailed Payroll History                             D*000156      D*000198        Khan Ex 9 (partial)
       33                   Tina Spohn‐Ledford Detailed Payroll History                             D*1025        D*1034
       34                   Tina Spohn‐Ledford Home Charting Estimates                              TSL‐000047    TSL‐000050      Spohn‐Ledford Ex 3
                            Tina Spohn‐Ledford IP address log‐in listing with handwritten cover
      35                    page                                                                    D*000199      D*000204        Spohn‐Ledford Ex 6
      36                    Tina Spohn‐Ledford IP address log‐in listing                            D*000200      D*000204        Khan Ex 12
                            Audit View Report for Tina Spohn‐Ledford EMR Logins ‐ 4/2/2018‐
      37                    6/21/2018                                                               D*1001        D*1021
                            Letter from Melissa Chavez re: Tina Spohn‐Ledford and provider
      38          undated charting                                                                  D*000215      D*000215        Khan Ex 16; Rico Ex 10

      39         3/15/2018 Check image: for payment to Tina Spohn‐Ledford re: charts                D*000877      D*000877        Khan Ex 15; Spohn‐Ledford Ex 8
      40         3/22/2018 Handwritten notes re: Tina Spohn‐Ledford hourly payrate                  D*000555      D*000555
                           Record of hours worked for Tina Spohn‐Ledford from 9/28/2016 to
      41                   8/14/2017                                                                D*000571      D*000571        Khan Ex 22
      42         3/26/2018 Meeting notes re: Melissa Meeting with Tina                              D*000642      D*000642
                           Screenshots of text messages between Tina Spohn‐Ledford and Dr.
      43         3/24/2018 Khan                                                                     TSL‐000052    TSL‐000054
                           Screenshots of text messages between Tina Spohn‐Ledford and Cris
      44         3/27/2018 Rico                                                                     TSL‐000055    TSL‐000071
                           E‐mail to C. Rico from Lauren Williams, PayPro Payroll Specialist, re:
      45         5/10/2018 Tina Spohn‐Ledford and overtime owed                                     D*000223      D*000223        Khan Ex 7 (partial)
                           E‐mail to Cris Rico from Lauren Williams, PayPro Payroll Specialist,
      46         5/10/2018 Pro Pay re: Tina Spohn‐Ledford (and overtime owed)                       D*000655      D*000655
      47                   Overseeing Monthly Face to Face Meetings‐Tina Spohn‐Ledford              D*000682      D*000703        Rico Ex 7

      48          6/1/2016    Mary Benard Employment Agreement                                      D*000224      D*000225        Benard Ex 1 (MB‐000054‐55)

      49         9/18/2017 Mary Benard Employment Agreement                                         D*000226      D*000227        Benard Ex 2 (MB‐000056‐57)
                                                                                                                                  Rico Ex 4; Khan Ex 5; Benard Ex 3 (MB‐
      50          4/1/2018    Mary Benard Employment Agreement                                      D*000228      D*000229        000059‐61)



                                                                                    2
Case 2:18‐cv‐00082            Case                          PLAINTIFFS'
                                     2:18-cv-00082-Z-BR Document   57 EXHIBIT LIST
                                                                        Filed 10/09/19                  Page 7 of 8 PageID 819
Kimbrough, et al v. Khan, et al

 Trial Exhibit   Doc Date                                  Description                            Beg Bates   Ending Bates    Deposition Exhibit Cross Reference
       51        4/2/2018    Mary Benard Employment Agreement                                   D*000230      D*000234
       52        4/1/2016    Mary Benard 2016 W‐4                                               D*000247      D*000248
       53                    Mary Benard 2017 and 2018 W‐2                                      MB‐000070     MB‐000071
       54                    Payroll time sheet summary page                                    D*0001        D*0001
       55                    Mary Benard Payroll History                                        D*0002        D*0005
       56                    Mary Benard Payroll Register                                       D*0006        D*00018
       57                    Detailed Payroll History for Benard                                D*00019       D*00077        Khan Ex 10
       58                    Mary Benard Request Off Forms ‐ February, March, April, July       D*000390      D*000393
       59                    Mary B. Days Request ‐ September, December                         D*000418      D*000418
       60                    Handwritten notes regarding vacation hours                         D*000870      D*000870
       61        4/1/2016    Overseeing Monthly Face to Face Meetings‐Mary Benard               D*000394      D*000417       Rico Ex 6
       62        6/1/2016    Overseeing Monthly Face to Face Meetings                           D*000416      D*000416       Khan Ex 8; Rico Ex 5
       63        4/2/2018    Reference letter for Dr. Khan from Mary Benard                     D*000443      D*000443       Khan Ex 14; Rico Ex 13
                             Meeting Minutes , Dr. Khan, Rico and Benard re: overtime and
      64         4/16/2018   chartng                                                            D*000214      D*000214       Khan Ex 21; Rico Ex 15
      65         6/9/2018    Mary Benard letter of resignation w/handwritten notes              D*000859      D*000859       Khan Ex 28; Rico Ex 9
      66                     Mary Benard Home Charting Estimates                                MB‐000046     MB‐000049      Benard Ex 4
      67         3/23/2018   Charting Tallies ‐ Mary Benard (106 total)                         D*000860      D*000860
      68         3/31/2018   Charting Tallies ‐ Mary Benard (89 total)                          D*000861      D*000861
      69         4/17/2018   Mary Chart                                                         D*000862      D*000862
      70         1/19/2018   Charting Records (redacted)                                        D*000863      D*000865
      71         3/29/2018   Marys Tally sheet (89 total)                                       D*000867      D*000867
      72         3/15/2018   Mary ‐ Homechart ‐ Mary Benard                                     D*000868      D*000869
      73         5/1/2018    Charts for old arrears ‐ Mary (133 charts)                         D*000872      D*000872
      74         3/31/2018   Mary Benard Charting Tallies (106 total)                           D*000873      D*000873
      75         4/14/2018   Charts for Mary B                                                  D*000879      D*000879
                             Payment Record for check to Mary Benard re: "back pay from
      76         2/15/2018   9/21/2017"                                                         D*000369      D*000369
                             Receipts of payments to Mary Benard for "gifts for charting" and
      77         3/15/2018   "charting"                                                         MB‐000050     MB‐000053      Benard Ex 5
                             Amarillo Urgent Care Check Images to Mary Benard (3/15/2018;
      78         4/2/2018    4/2/2018)                                                       D*000875         D*000875
                                                                                             D*000871;        D*000871;
                                                                                             D*000876;        D*000876;
                           Amarillo Urgent Care Checks to Mary Benard (5/22/2018, 4/17/2018, D*000878;        D*000878;
      79         5/22/2018 2/15/2018, various)                                               D*000880         D*000880       Khan Ex 13; Rico Ex 8
      80         5/22/2018 Amarillo Urgent Care Check Image to Mary Benard (5/22/2018)       D*000874         D*000874


                                                                                   3
Case 2:18‐cv‐00082            Case                          PLAINTIFFS'
                                     2:18-cv-00082-Z-BR Document   57 EXHIBIT LIST
                                                                        Filed 10/09/19                     Page 8 of 8 PageID 820
Kimbrough, et al v. Khan, et al

 Trial Exhibit   Doc Date                                Description                               Beg Bates   Ending Bates    Deposition Exhibit Cross Reference
                             Screenshot of text exchange from Cris Rico to Mary Benard
      81         6/26/2008   terminating Benard 6/26/2018                                        MB‐000063     MB‐000063      Rico Ex 14; Benard Ex 6
                             Screenshots of text exchanges between Cris Rico and Mary Benard
      82         6/23/2018   (June 2018)                                                         MB‐000064     MB‐000068      Benard Ex 7 (partial)
                             Screenshot of text exchanges between Dr. Khan and Mary Benard
      83         6/26/2018   (6/26/2018)                                                         MB‐000069     MB‐000069      Benard Ex 7 (partial)
                             Screenshots of text exchanges between Dr. Khan and Mary Benard
      84         5/3/2018    (5/3/2018‐6/26/2018)                                                D*0965        D*0969         Khan Ex 27; 30b6 Ex 1 (Khan)
      85                     Letter/memo from Samantha Huerta re charting                        D*000894      D*000895       Khan Ex 18; Rico Ex 11
      86         5/28/2019   Letter from Jeremi Young with D1000 spreadsheet
                             Combined report Mary‐Tina‐Darell Feb 2017‐Feb 2018 ‐ Electronic
                             Medical Record Login Records for providers from Practice Velocity
      87                     (produced by Defendants)                                            D*1000        D*1000

      88                     Electronic Medical Record Login Records for providers from DocuTap DT_01          DT_29
                             Electronic Medical Record Login Records for providers from Practice
      89                     Velocity                                                             PV_001       PV_004
                             Certificate of Amendment‐BestCare Walking Clinic to Amarillo
      90         7/30/2007   Urgent Care, LLC                                                                                 Khan Ex 2
      91         6/26/2018   Service of Summons on AUC                                                                        30b6 Ex 2
      92         6/26/2018   Service of Summons on Dr. Kahn                                                                   30b6 Ex 3
                             Defendants' Combined Objections and Answers to Plaintiffs' First Set
      93         2/15/2019   Of Interrogatories




                                                                                   4
